DETAILED ACTION

Response to Arguments
Applicant's arguments filed 10/15/2020 have been fully considered but they are not persuasive.
Applicant argues that the references does not disclose the limitation of,
“if the message is received while the user selectable function is set to the first setting, to display a message reception interface, the message reception interface including the message and the nickname of the contact but not including the name and the telephone number of the contact”. Specifically Applicant argues that Cai does not disclose a feature of setting whether to use a nickname, and furthermore, Applicant asserts that “Rather, Cai displaying information depending on the policy setting…”.
Examiner respectfully disagrees and would like to explain that due to the broadness of the claim language, Estrand in view of Heikkila in further view of Cai does disclose the argued limitation. 
Examiner asserts that Cai being able to disclose being able to determine whether to display the sender’s name or override the sender’s name and display an alternate name according based on a user defined rule/policy, as shown in Figs. 4, 5; and Col 6, lines 8-21 and 47-63, reads on the feature of setting whether or not to use a nickname/alternate name. Therefore this feature is incorporated into Heikkila’s (Heikkila [0045]-[0046]: displaying incoming call message (Fig. 7) as “CALLING” and the ID as “Private Contact”) ability to replace a caller’s full name and phone number and just display the incoming call message “CALLING” with “Private Contact” on the caller ID to further replace the incoming caller’s name with an alternate name/nickname. It would have been obvious to incorporate Cai’s disclosure to provide user with a clearer idea of who the caller/sender is and still keep the full name and number of the caller/sender private, which is the whole point of Heikkila’s invention.

Due to the broadness of the claim language, and the explanation provided above, the claims are still not yet in condition for allowance and are rejected as shown below.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-24, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ekstrand et al. (US 20080250066; hereinafter Ekstrand) in view of Heikkila et al. (US 2010/0216440) in further view of Cai et al. (US 9,161,187; hereinafter Cai).
Regarding claim 13, Ekstrand discloses a portable electronic device 3 comprising:
a memory (Fig. 1 inherent mobile phone); 
communication circuitry (Fig. 1 inherent mobile phone); 
a touchscreen display ([0058]: touch screen capability on a mobile phone as keys to enter data); and 
a processor configured to:
store contact information of a contact, the contact information including a name, a telephone number and a nickname of the contact ([0004]: contact list stored on a mobile device is known in the art to contain plurality of contact's information such as, phone number, name, image, email addresses and the like; since a nickname is just a another data variable, [0078]: nickname),
receive a message from an external electronic device corresponding to the contact ([0003], [0008]: caller ID for incoming and out-going calls; [0060]: receive/transmit text messages, SMS), and

Ekstrand discloses all the particulars of the claim but is unclear about the limitation to 
receive a user input to set a user selectable function to one of a first setting or a second setting;
if the message is received while the user selectable function is set to the first setting, display a message reception interface, the message reception interface 
if the message is received while the user selectable function is set to the second setting, display the message reception interface including the message and at least one or the name of the contact or the telephone number of the contact.

However, Heikkila does disclose the limitation 
receive a user input set a user selectable function to one or a first setting or a second setting (Figs. 10-12: wherein the user either set the privacy setting for the contact or not);
if the message is received while the user selectable function is set to the first setting, to display a message reception interface, the message reception interface including the message and the nickname of the contact but not including the name and the telephone number of the contact (Heikkila discloses in [0045]-[0046]: displaying incoming call message (Fig. 7) as “CALLING” and the ID as “Private Contact”), and
if the message is received while the user selectable function is set to the second setting, display the message reception interface including the message and at least one of the name of the contact or the telephone number of the contact (Heikkila discloses in [0002], [0045]: wherein if the contact is not marked private then display the incoming message “CALLING” and the contact name or number depicted in Fig. 6).


However, Ekstrand in view of Heikkila discloses all the particulars of the claim but is unclear about a specific nickname being displayed on the caller ID.
However, Cai does disclose a specific nickname being displayed on the caller ID (Figs. 4, 5; Col 6, lines 8-21 and 47-63: being able to receive a text message with a sender’s name and determining whether to display the sender’s name or override the sender’s name and display an alternate name according to the user defined rules/policy).
It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate Cai’s disclosure information to provide receiving user a clearer idea of who the message is from through the use of a nickname.

Regarding claim 14, Ekstrand discloses the portable electronic device of claim 13, wherein the processor is further configured to:
display a menu regarding the contact, the menu including a name field, a telephone number field, and a nickname field to receive or present at least one of the name, the telephone number, or the nickname (Figs. 3, 4A, 4B, 5, contact list manager support function),
([0005]: user entering information to store into the contact list),
receive an input for the name with respect to the name field, receive an input for storing the contact ([0005]: user entering information to store into the contact list), and
in response to the input for storing the contact, control the memory to store the contact information including the name, the telephone number and the nickname ([0005]: user entering information to store into the contact list).

Regarding claim 15, Ekstrand discloses the portable electronic device of claim 13, wherein the processor is further configured to:
receive an input with respect to the nickname while the message is displayed in the message reception interface ([0095]: capturing contact information), and
display, in response to the receiving of the input, the nickname, the name and the telephone number (Fig. 5 display various contact information).

Regarding claim 16, Ekstrand discloses the portable electronic device of claim 14, wherein the menu further includes an email address field to receive or present an email address (Fig.5), and wherein the processor is further configured to:
receive an input for the email address with respect to the email address field, and in response to the input for storing the contact, control the memory to store the contact information including the name, the telephone number, the email address and the ([0004]: contact list stored on a mobile device is known in the art to contain plurality of contact's information such as, phone number, name, image, email addresses and the like; since a nickname is just a another data variable, it could be an email address).

Regarding claim 17, Ekstrand discloses the portable electronic device of claim 16, wherein the processor is further configured to:
receive an email from an external electronic device corresponding to the contact, and display a email reception interface, the email reception interface including the nickname of the contact and not including the name or the email address of the contact (Fig. 4B, 5; [0004]: contact list stored on a mobile device is known in the art to contain plurality of contact's information such as, phone number, name, image, email addresses and the like; since a nickname is just a another data variable, it could be an email address).

Regarding claim 18, Ekstrand discloses the portable electronic device of claim 17, wherein the processor is further configured to:
receive an input with respect to the nickname while the email is displayed in the email reception interface, and display, in response to the receiving of the input, the nickname, the name, and the email address of the contact (Fig. 4B, 5; [0004]: contact list stored on a mobile device is known in the art to contain plurality of contact's information such as, phone number, name, image, email addresses and the like; since a nickname is just a another data variable, it could be an email address; [0095]: capturing contact information).

Regarding claim 19, Ekstrand discloses a non-transitory machine-readable storage device storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
storing contact information of a contact, the contact information including a name, a telephone number and a nickname of the contact ([0004]: contact list stored on a mobile device is known in the art to contain plurality of contact's information such as, phone number, name, image, email addresses and the like; since a nickname is just a another data variable, it could be an email address),
receiving a message from an external electronic device corresponding to the contact ([0003], [0008]: caller ID for incoming and out-going calls), and

Ekstrand discloses all the particulars of the claim but is unclear about the limitation to 
receive a user input set a user selectable function to one or a first setting or a second setting;
if the message is received while the user selectable function is set to the first setting, display a message reception interface, the message reception interface including the message and the nickname of the contact but not including the name and the telephone number of the contact, and


However, Heikkila does disclose the limitation 
receiving a user input set a user selectable function to one or a first setting or a second setting (Figs. 10-12: wherein the user either set the privacy setting for the contact or not);
if the message is received while the user selectable function is set to the first setting, to display a message reception interface, the message reception interface including the message and the nickname of the contact but not including the name and the telephone number of the contact (Heikkila discloses in [0045]-[0046]: displaying incoming call message (Fig. 7) as “CALLING” and the ID as “Private Contact”), and
if the message is received while the user selectable function is set to the second setting, display the message reception interface including the message and at least one or the name of the contact or the telephone number of the contact (Heikkila discloses in [0002], [0045]: wherein if the contact is not marked private then display the incoming message “CALLING” and the contact name or number depicted in Fig. 6).
It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate Heikkila’s disclosure information to provide more privacy for incoming calls.

However, Ekstrand in view of Heikkila discloses all the particulars of the claim but is unclear about a specific nickname being displayed on the caller ID.
However, Cai does disclose a specific nickname being displayed on the caller ID (Figs. 4, 5; Col 6, lines 8-21 and 47-63: being able to receive a text message with a sender’s name and determining whether to display the sender’s name or override the sender’s name and display an alternate name according to the user defined rules/policy).
It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate Cai’s disclosure information to provide receiving user a clearer idea of who the message is from.

Regarding claim 20, Ekstrand discloses the non-transitory machine-readable storage device of claim 19, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
displaying a menu regarding the contact, the menu including a name field, a telephone number field, and a nickname field to receive or present at least one of the name, the telephone number, or the nickname ([0004]: contact list stored on a mobile device is known in the art to contain plurality of contact's information such as, phone number, name, image, email addresses and the like; since a nickname is just a another data variable, it could be an email address);
([0005]: user entering information to store into the contact list);
receiving an input for the telephone number with respect to the telephone number field ([0005]: user entering information to store into the contact list);
receiving an input for the name with respect to the name field ([0005]: user entering information to store into the contact list);
receiving an input for storing the contact ([0005]: user entering information to store into the contact list); and
in response to the input for storing the contact, controlling a memory to store contact information including the name, the telephone number, and the nickname of the contact ([0004]: contact list stored on a mobile device is known in the art to contain plurality of contact's information such as, phone number, name, image, email addresses and the like; since a nickname is just a another data variable, it could be an email address).

Regarding claim 21, Ekstrand discloses the non-transitory machine-readable storage device of claim 19, wherein the instructions further comprise instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving an input with respect to the nickname while the message is displayed in the message reception interface ([0095]: capturing contact information), and
displaying, in response to the receiving of the input, the nickname, the name and the telephone number of the contact (Fig. 5 display various contact information).

Regarding claim 22, Ekstrand discloses the non-transitory machine-readable storage device of claim 20, wherein the menu further includes an email address field to receive or present an email address, and wherein the instructions further comprise instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving an input for the email address with respect to the email address field, and in response to the input for storing the contact, controlling the memory to store the contact information including the name, the telephone number, the email address, and the nickname of the contact (Fig. [0004]: contact list stored on a mobile device is known in the art to contain plurality of contact's information such as, phone number, name, image, email addresses and the like; since a nickname is just a another data variable, it could be an email address).

Regarding claim 23, Ekstrand discloses the non-transitory machine-readable storage device of claim 22, wherein the instructions further comprise instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving an email from an external electronic device corresponding to the contact; and displaying a email reception interface, the email reception interface including the nickname of the contact and not including the name or the email address of the contact (Fig. 4B, 5; [0004]: contact list stored on a mobile device is known in the art to contain plurality of contact's information such as, phone number, name, image, email addresses and the like; since a nickname is just a another data variable, it could be an email address).

Regarding claim 24, Ekstrand discloses the non-transitory machine-readable storage device of claim 23, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving an input with respect to the nickname while the email is displayed in the email reception interface, and displaying, in response to the receiving of the input, the nickname, the name and the email address of the contact (Fig. 4B, 5; [0004]: contact list stored on a mobile device is known in the art to contain plurality of contact's information such as, phone number, name, image, email addresses and the like; since a nickname is just a another data variable, it could be an email address; [0095]: capturing contact information).

Regarding claim 27, Heikkila discloses the portable electronic device of claim 13, wherein the processor is further configured to:
receive a user input while the user selectable function is set to the first setting, and in response to the user input, display the message reception interface including at least one of the name of the contact or the telephone number of the contact (Heikkila [0046]: the user opens the hinge joint 4 which then displays the full caller ID information).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUCK HUYNH/
Primary Examiner, Art Unit 2644